Citation Nr: 0733687	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right fibula.

2.  Entitlement to a rating in excess of 30 percent for a 
left nephrectomy with right urethral calculus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1939 
to August 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied a compensable rating for 
residuals of a fracture of the right fibula and a rating in 
excess of 30 percent for a left nephrectomy with right 
urethral calculus.

In a February 2007 rating decision, the RO granted a 10 
percent rating for residuals of a fracture of the right 
fibula, effective from November 26, 2002, the date of the 
veteran's claim for an increase.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.  During the hearing, the veteran raised claims of 
entitlement to service connection for plantar fasciitis and a 
left leg condition, both to include as secondary to service-
connected residuals of his fracture of the right fibula.  In 
addition, he also raised a claim for total disability 
compensation based upon age 65, see transcript, page 18, 
although it is not entirely clear what the veteran was 
seeking.  As such, the veteran's claims for service 
connection for plantar fasciitis and a left leg condition, to 
include as due to his residuals of a fracture of the right 
fibula, and his eligibility for a 100 percent rating based 
upon age 65, are all referred to the RO for further 
consideration and adjudication.

In October 2007, the undersigned granted the veteran's motion 
to advance his appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The veteran's claim for a rating in excess of 30 percent for 
a left nephrectomy with right urethral calculus is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action, on his part, is required.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence of record demonstrates that 
his service-connected residuals of a fracture of the right 
fibula are manifested by right ankle dorsiflexion limited to 
10 degrees; inversion limited to 20 degrees; and eversion 
limited to 10 degrees, with subjective complaints of pain and 
intermittent swelling, and the inability to walk long 
distances, without evidence of ankylosis; such symptoms are 
reflective of moderate impairment. 


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the schedular 
criteria for a 20 percent rating, but no more, for residuals 
of a fracture of the right fibula, are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007), which held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the RO sent a letter to the veteran in May 2005 
that informed him what he needed to substantiate his claim 
for an increased rating.  This letter asked him to submit 
certain information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and asked the veteran to send to VA any 
information in his possession pertaining to his claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive a notice letter with the criteria for increased 
disability ratings until after the May 2003 decision on 
appeal and he did not receive notice as to the effective date 
element until he was furnished with the February 2007 
supplemental statement of the case (SSOC).  Thus, the Board 
finds that a timing error has occurred.

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).  A notice error requires 
reversal unless VA can show the error did not affect the 
essential fairness of the adjudication.  Id.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 

Here, the Board points out that VCAA compliant notice 
regarding the criteria for increased disability ratings was 
provided to the veteran by the RO in a May 2005 letter.  The 
veteran was afforded ample opportunity to respond to this 
letter and the claim was fully developed prior to 
readjudication (as reflected in the February 2007 SSOC).  
While the notice of the effective date element was not 
provided prior to the initial RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of both notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  So under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice". See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the VCAA 
timing error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra.  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

With respect to VA's duty to assist the veteran, the 
veteran's VA medical records and a November 2004 VA 
examination report are of record.  A copy of the veteran's 
July 2007 Board hearing transcript is also associated with 
the claims file.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim for a rating in excess of 10 percent for residuals, 
fracture of the right fibula.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent records 
that need to be obtained.

In the circumstances of this claim for a rating in excess of 
10 percent for residuals, fracture of the right fibula, 
additional efforts to assist the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II. Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria  
set forth in the VA Schedule for Rating Disabilities, found  
in 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Historically, by a November 1962 rating decision, the RO 
granted service connection for residuals of a fracture of the 
right fibula, and assigned a noncompensable rating.  At that 
time, an October 1962 VA examination report reflected a 
history of a fracture of the right ankle in service with no 
complaints of discomfort, no disability found on examination, 
and a normal x-ray of the right ankle. 

In November 2002, the RO received the veteran's current claim 
for an increased (compensable) rating for his service-
connected residuals of a fracture of the right fibula.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected disability is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of 
the tibia and fibula.  

Under Diagnostic Code 5262, with evidence of malunion of the 
tibia and fibula, a 10 percent evaluation is warranted with 
slight knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 30 
percent evaluation is warranted with marked knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262.  Where nonunion of 
the tibia and fibula is productive of loose motion requiring 
a knee brace, a 40 percent evaluation is warranted. Id.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, supra.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  A 20 percent evaluation requires marked limitation 
of motion.  Id.

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2007).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2007).  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
Id.  A 40 percent rating is warranted if there is ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Id.

The November 2004 VA orthopedic examination report notes that 
the location of the veteran's bone problem was his distal 
right fibula.  The veteran complained of pain in the right 
ankle when he walked 100 yards and intermittent swelling.  He 
recently started taking Meloxicam but was not certain it was 
helping yet.  He used a cane at home or leaned on a cart at 
the store.  The effect of his condition on his daily 
activities was that he could not walk as far as in the past, 
and he could not pick twigs off the lawn.  

On examination, there was no deformity, no malunion or 
nonunion, no tenderness, no painful motion, no edema, and no 
weakness of the affected bone.  The veteran had a limping 
gait due to his left ankle and left foot.  He had a lateral 
heel wear, bilaterally.  There were no foot callosities.  
Range of motion of the right ankle using a goniometer 
revealed passive and active plantar flexion from 0 to 45 
degrees (normal 45); dorsiflexion was from 0 to 10 degrees 
(normal 20); inversion was from 0 to 20 degrees (normal 30); 
and eversion was from 0 to 10 degrees (normal 20).  There was 
no right ankle pain with range of motion testing, no 
additional loss of range of motion due to pain, fatigue, 
weakness, and no lack of endurance following repetitive use.  
There was no evidence of right ankle pain or tenderness.  X-
ray of the right fibula-tibial and fibular alignment was 
within normal limits with no significant degenerative changes 
at the ankle mortise.  The diagnosis was service-connected 
right fibula fracture.  

At the time of the November 2004 VA orthopedic examination, 
consideration was also given as to whether the veteran's 
right knee degenerative joint disease (DJD) was related to 
his right fibula fracture.  The veteran indicated that he 
felt it might be, but he was not sure if it was just due to 
his age.  He stated that his right knee pain first started 
after he fell in 2002.  An X-ray from January 2003 revealed 
moderate degenerative joint disease with questionable soft 
tissue swelling and suprapatellar effusion.  Right knee 
flexion was from 0 to 140 degrees (normal 140) with no pain, 
instability, or tenderness on examination, but with right 
knee crepitus.  The examiner was unable to offer an opinion 
as to whether there was a relationship between the veteran's 
right knee DJD and his service-connected right fibula 
fracture because there was no knowledge was available in the 
medical literature, and any opinion would be speculation.

By a February 2007 rating decision, the RO granted a 10 
percent rating for residuals of a fracture of the right 
fibula, effective November 26, 2002, the date of the claim 
for an increase. 

During his July 2007 Board hearing, the veteran testified 
that he had problems with his right leg when walking on level 
ground and dancing.  He also stated that his right leg gave 
him problems walking up and down the stairs.  The veteran 
testified that his physicians informed him that no further 
treatment would be helpful.  The veteran testified that, due 
to his service-connected right leg disability, in combination 
with other nonservice-connected musculoskeletal conditions, 
his walking was essentially limited to what was necessary.  
He also reported some flare-ups of pain.  However, he 
indicated that his right leg was not as painful as his non-
service-connected left leg.  

In light of the above, and reading the probative medical 
evidence of record in the light most favorable to the 
veteran, the Board is of the opinion that a 20 percent 
rating, but no more, is warranted for the veteran's right 
ankle disability.  In this regard, the Board finds that the 
medical evidence reflects objective findings of limitation of 
dorsiflexion, inversion, and eversion, both passive and 
active, of the right ankle. The November 2004 VA examination 
reflects dorsiflexion of the veteran's right ankle was only 
to 10 degrees, half of what is considered normal.  The normal 
range of ankle motion in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.  In addition, the 
veteran's ankle eversion to 10 degrees was also half of what 
is considered normal and his inversion was 0 to 20, with 
normal being from 0 to 30 degrees, as noted by the VA 
examiner.

In addition to the limitation of motion of the right ankle 
displayed in the November 2004 VA examination, the Board 
additionally finds the 20 percent rating is warranted based 
on the functional impairment of pain and intermittent 
swelling the veteran's disability causes.  See Johnson v. 
Brown, 10 Vet. App. at 85.  See also DeLuca v. Brown.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
Here, the veteran had a lateral heel wear, bilaterally, some 
flare-ups of pain, and swelling.  See DeLuca, supra 

The November 2004 VA examination report reflects that the 
veteran had recently been prescribed Meloxicam to treat his 
symptoms related to his right ankle disability.  The veteran 
used a cane at home or leaned on a cart at the store.  He 
could no longer walk very far and could not pick twigs off 
the lawn.  During the July 2007 hearing, the veteran provided 
credible testimony as to the severity of his right ankle 
disability in describing his difficulties with walking on 
level ground, dancing, and ascending/descending stairs.  He 
was forthright and acknowledged that, although his service-
connected right leg was painful, it was not as painful as his 
non service-connected left leg.   

In sum, given that dorsiflexion and eversion of the veteran's 
right ankle display only half the normal range of motion, his 
inversion is 10 degrees less than normal, and he has provided 
testimony of significant probative value as to the pain and 
resulting functional impairment caused by his right ankle 
disability, the Board finds that the veteran's service-
connected residuals of a fracture of the right fibula 
disability are more commensurate with "moderate" disability 
and that a 20 percent rating is warranted under Diagnostic 
Code 5262.   

However, while the criteria are met for a schedular rating of 
20 percent, a 30 percent rating is not warranted under DC 
5262.  A 30 percent rating is available only where there is a 
"marked" knee or ankle disability.  Flexion of the veteran's 
ankle in November 2004 was 45 degrees, which is normal.  
Normal flexion for the ankle is zero to 45 degrees.  See 38 
C.F.R. § 4.71a, Plate II.  The November 2004 examiner found 
the veteran had no evidence of right ankle pain or tenderness 
and his limp was attributed to his left ankle and foot.  In 
addition, the examiner concluded that X-rays revealed no 
significant degenerative changes at the ankle mortise.  The 
sum of this evidence does not support a finding of a 
"marked" ankle disability to warrant a 20 percent rating 
under Diagnostic Coe 5271. 

The Board also considered all other diagnostic codes 
pertaining to the ankle, but none applicable to the veteran's 
claim provide the basis for an increase in excess of 20 
percent.  Only Diagnostic Code 5271 for limitation of motion 
of the ankle is raised by the medical evidence, and it does 
not allow for a rating in excess of 20 percent.  Diagnostic 
Codes 5010 and 5003 that evaluate arthritis are not 
applicable because, not only do they preclude a rating in 
excess of 20 percent, but the November 2004 examiner did not 
find that the veteran had arthritis.  While Diagnostic Code 
5270 provides for a higher 30 percent rating for ankylosis of 
the ankle, there is no objective medical evidence that the 
veteran's right ankle is immobile.   

As such, a 20 percent rating, but no more, is warranted for 
the veteran's service-connected residuals of a fracture of 
the right fibula.  The benefit of the doubt has been resolved 
in the veteran's favor to this limited extent.   

In addition, the Board finds that there is no evidence of 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of  
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2007). 


ORDER

A 20 percent rating, but no higher, for residuals of a 
fracture of the right fibula, is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.


REMAND

As to the veteran's claim for an increased rating for his 
service-connected left nephrectomy disability, the Board 
notes that the November 2004 VA examination was performed by 
a nurse practitioner and the June 2005 VA examination was 
performed by a physician's assistant.  In 2005, the examiner 
attributed the veteran's bladder and urinary symtoms to his 
non-service-connected benign prostatic hypertrophy (BPH) 
although, in 2004, the examiner appeared to relate the 
veteran's urinary symtoms and passing of blood to his 
service-connected disability.  Given the veteran's symtoms 
and differing opinions, there appears to be a need for the 
veteran to undergo a VA examination performed by a medical 
specialist, e.g., a urologist, to determine the current 
severity and all manifestations of his service-connected left 
nephrectomy with right urethral calculus disability, to 
include whether his urinary symptoms are attributable, at 
least in part, to his service-connected disability and 
whether his surgical scars warrant a separate rating.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994) (separate disabilities arising 
from a single disease entity are to be rated separately).  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examination, by an urologist at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, will result in a denial of the claim for a higher 
rating.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.

Additionally, the veteran's most recent VA treatment records 
from the Lebanon, Pennsylvania VA medical center (VAMC) are 
dated in September 2002 and from the Bay Pines, Florida VAMC 
are dated in December 2006.  Copies of all pertinent VA 
records subsequent to those dates need to be obtained from 
each of the above noted VAMCs and associated with the claims 
file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.	The RO/AMC should ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A, and any other 
applicable legal precedent and any 
other applicable legal precedent, by 
way of a written notice to the 
veteran.  The RO should provide the 
veteran with notice of the information 
or evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra. 

2.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Lebanon, 
Pennsylvania, for the period from 
October 2002 to the present, and from 
the VAMC in Bay Pines, Florida, for 
the period from December 2006 to the 
present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file 
and the veteran and his representative 
should be so advised in writing.

3.	Then, the veteran should be scheduled 
for a VA examination performed by a 
physician with appropriate medical 
expertise, e.g., an urologist, to 
determine the current severity and all 
manifestations of the veteran's 
service-connected left nephrectomy 
with right urethral calculus 
disability.  The examiner is requested 
to address the following:

a.	the examiner should describe all 
manifestations of renal 
dysfunction, including 
albuminuria, decreased kidney 
function, and hypertension 
related to left or right kidney 
pathology found to be present.  

b.	The examiner should describe all 
manifestations of urinary 
dysfunction, including voiding 
dysfunction, leakage, urinary 
frequency, and the need to use 
pads, related to the veteran's 
service-connected disability.  

c.	The examiner is requested to 
describe in detail all scars 
associated with the veteran's 
service-connected left 
nephrectomy with right urethral 
calculus disability in terms of 
whether they are unstable, 
painful on examination, or 
otherwise limit function.

d.	The examiner is particularly 
requested to reconcile the 
conclusions rendered by the June 
2005 VA examiner (to the effect 
that the veteran's urinary 
symtoms were related to his non-
service-connected BPH) and the 
November 2004 VA examiner (to the 
effect that it appeared the 
veteran's urinary symtoms were 
related, at least in part, to his 
service-connected left 
nephrectomy disability).

e.	A complete rationale should be 
provided for all opinions 
rendered.  The veteran's claims 
file should be made available to 
the examiner prior to the 
examination and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
rating for his service-connected left 
nephrectomy with right urethral 
calculus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the February 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


